SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the summary of the payment notice related to the Company’s Floating Rate Series VI Notes in a principal amount ofARS 10,790,322.00, due 2017. Irsa Inversiones y Representaciones Sociedad Anónima. (IRSA) Floating Rate Series VI Notes in a principal amount ofARS 10,790,322, due 2017 Irsa Inversiones y Representaciones Sociedad Anónima (IRSA) informs that onMay 26, 2014, will start the payment of thefirst installment of interests related to its Series VI Notes issued on February 26, 2014. Payment Agent: Caja de Valores S.A. Date of effective payment: May26, 2014 Number of service to be paid: First installment of interests. Period comprised by the payment: February 26, 2014 / May 26, 2014. Concept of payment: Interests (100%). Payment Currency: ARS(Argentine Peso). Capital Outstanding: ARS10,790,332.00 Annual Nominal Interest: 30.4455% Amount of interest being paid: ARS801,040.84 Applicable exchange rate: To be defined according to thePrice Supplement. Amortization coupon: - Payment address: 25 de Mayo 362, Buenos Aires, Argentina. Interests will be paid to the people at whose name the Notes were registered as ofMay 23, 2014 in the registry held by the Register Agent. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima May20, 2014 By: /s/Saúl Zang Saúl Zang Responsible for the Relationship with the Markets
